[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2086

                      CHRISTIAN CASTRO,

                    Plaintiff, Appellant,

                              v.

                        UNITED STATES,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Stahl and Lynch, Circuit Judges.




     Christian Castro on brief pro se.
     Jay P. McCloskey, United States Attorney, and F. Mark
Terison, Senior Litigation Counsel, on brief for appellee.




                      September 6, 2000
         Per Curiam.     After a thorough review of the record

and of the parties’ submissions, we affirm.

         Even if appellant Christian Castro (“Castro”) had

adequately alleged in his § 2255 petition that his counsel

fell below the standard of care – a matter we do not decide

–   Castro   wholly   failed   to   establish   that   any   alleged

failure on counsel’s part caused him prejudice.         Strickland

v. Washington, 466 U.S. 668, 694 (1984).         “A defendant who

enters a guilty plea is not entitled to an adjustment under

[U.S.S.G. § 3E1.1] as a matter of right.”          See U.S.S.G. §

3E1.1, app. note 3; see also United States v. Muriel, 111

F.3d 975, 982 (1 st Cir. 1997).         Rather, the court must

consider a number of factors, including whether defendant

“truthfully admit[s] the conduct comprising the offense[] of

conviction.”    U.S.S.G. § 3E1.1, app. note 1(a).             Castro

indicates he would only have been willing to enter into a

plea pursuant to North Carolina v. Alford, 400 U.S. 25

(1970), so he has failed to allege he would have “truthfully

admitted” that he had conspired to distribute cocaine base.




                               -2-
             Further, he has not alleged that he could have

earned a section 3E1.1 reduction by pointing to any other

factor      listed     in   application     note    1;    and      we    see    no

indication in the record that he could have supported any

such allegation.        See generally United States v. Burns, 925

F.2d 18, 20-21 (1 st Cir. 1991) (defendant entered                       Alford

plea; court properly denied section 3E1.1 reduction where

evidence     as   a    whole   indicated    a    lack    of   acceptance        of

responsibility).        Thus, Castro failed to show any reasonable

probability that the result at his sentencing would have

been different had his attorney convinced him to plead

guilty, Strickland, 466 U.S. at 694; so the lower court did

not   err    in   denying      him   an   evidentiary     hearing        on    his

ineffective assistance of counsel claim.                 See United States

v. McGill, 11 F.3d 223, 225-26 (1st Cir. 1993) (“[A] § 2255

motion      may   be   denied    without     a   hearing      as    to    those

allegations which, if accepted as true, entitled the movant

to no relief. . . .”).

             Affirmed.      1st Cir. Loc. R. 27(c).




                                      -3-